Citation Nr: 0522153	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from 1975 to 1976 and from 
November 1990 to December 1993, with multiple intervening 
periods of active duty for training (ADT).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Department 
of Veterans Affairs (VA) Boise, Idaho, Regional Office (RO).  
That decision found that new and material evidence had not 
been presented to reopen a claim for entitlement to service 
connection for a low back disorder.

In a December 2003 decision, the Board found that new and 
material evidence had been presented to reopen a claim for 
entitlement to service connection for a low back disorder.  
The claim was remanded for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that the veteran 
has a currently diagnosed low back disorder that may be 
attributed either to service or to a service connected 
bilateral knee disorder.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 101(22), (23) & 
(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in April 2003, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised her of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  She has declined a 
hearing.  The Board does not know of any additional relevant 
evidence that is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the veteran before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
veteran.  The Court in Mayfield noted that there could be no 
prejudice with an error in the timing of the VCAA notice if 
its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records from the veteran's first period of 
active service, April 1975 to January 1976, do not contain 
references to complaints, findings or treatment related to a 
low back disorder.  Service medical records do show that the 
veteran fell in May 1975 and struck both knees.  She was 
treated repeatedly for complaints related to bilateral knee 
pain throughout this period of service.

An April 1976 VA examination report noted that the veteran 
reported that her problems with her knees first began in May 
1975 when she fell and injured her knees.  The diagnosis was 
possible chondromalacia of both knees.  No pathological 
findings were noted with regard to the spine.

A May 1976 rating decision granted service connection for 
bilateral chondromalacia of the knees and assigned an initial 
noncompensable rating.

A March 1980 VA treatment note indicated that the veteran 
reported that she developed pain in the small of her back and 
buttocks, which radiated somewhat into the back of her legs, 
after falling and injuring her knees five years before.  X-
rays were interpreted as showing a normal lumbar spine.  The 
diagnosis was chronic back and knee pain, with a history of 
chondromalacia of the patella.  The physician noted that this 
represented, in part, a fibrositis syndrome.

A May 1980 private treatment note from the veteran's 
chiropractor stated that he had been treating her since May 
1975.  The chiropractor diagnosed the veteran with sacroiliac 
pain due to subluxation of the sacroiliac articulation, and 
lower lumbar spine subluxation complex due to knee pain and 
uneven gait movements.

An October 1981 VA examination report noted that the veteran 
reported experiencing progressive back pain after falling and 
injuring her knees in 1975.  The diagnosis was complaints of 
pain in the lumbar and sacral spinous areas.  The examiner 
noted that objective findings and x-rays were unremarkable 
for significant bony or joint pathology.

Service personnel records note that the veteran reported 
falling and injuring herself while on ADT in March 1983.  She 
sought private treatment, in April 1983, after completing 
ADT.  A May 1983 letter from the veteran's private physician 
noted that he treated her in April 1983 for complaints 
related to left hip, low back and knee pain.

A February 1984 service medical record indicated that the 
veteran was being followed for chronic low back pain.  The 
treatment note stated that there were no objective findings 
on physical examination.  The physician noted that the CT 
scan of the low back, bone scan and x-rays showed no evidence 
of disease.

A December 1985 VA treatment note reported that the veteran 
fell on the ice, injuring her right wrist, low back and 
elbows.  The diagnosis was low back strain.

Service medical records from the veteran's second period of 
active service, November 1990 to December 1993, are silent 
with regard to complaints, findings or treatment related to a 
low back disorder, with the exception of a May 1992 notation 
of a history of occasional back pain.

A December 1997 VA treatment note reported that the veteran 
used a TENS unit for complaints of back pain.

A February 2000 letter from the VAMC noted that the veteran 
had been treated since 1997 with complaints of chronic back 
pain.

An August 2000 private treatment note indicated that the 
veteran had had back pain for many months and a long history 
of knee problems.  The veteran reported that, recently, the 
back pain had been moving down her right leg.  The physician 
noted that x-rays taken that day showed mild degenerative 
changes.  The diagnosis was rule out herniated lumbar disc.

An October 2000 VA CT scan noted mild bulging at L4-5.  No 
herniated discs were noted.

An August 2001 private MRI report noted mild degenerative 
changes of the posterior facet joints at L5-S1, and an 
otherwise essentially normal MRI examination.  A July 2002 
private bone scan report noted no abnormal uptake in the 
lumbar spine.

A May 2004 VA examination report noted that the veteran's 
claims file was reviewed.  The examiner noted the veteran's 
pertinent history dating back to her initial knee injuries.  
He specifically referred to a May 1980 private treatment note 
from the veteran's chiropractor, which diagnosed lower lumbar 
subluxation complex due to knee pain and uneven gait 
movements.  The May 2004 examiner noted that such "terms 
would not be applied by people in the medical community and 
on present x-rays and subsequent x-rays, there is no evidence 
of difficulty with the sacroiliac joints or of any of the 
articulations of the joints."  The examiner noted the 
results of the October 2000 CT scan and indicated that the 
bulge at L4-5 was not considered significant.

The May 2004 VA examiner indicated that x-rays, taken in 
conjunction with the VA examination, revealed an essentially 
normal spine with normal disc spaces and essentially no 
degenerative changes.  He stated that "reviewing these x-
rays and the 25 year history of pain, it would be difficult 
to make any diagnosis that would produce these 
circumstances."  The examiner's opinion was as follows:

Concerning the etiology of the back pain, again it 
is noted that there is no signs (sic) in her 
service records that the back was injured during 
service but later notes referred to the back pain 
occurring before the note was written but the exact 
date and cause is not mentioned.  It seems that in 
reviewing the entire chart that the onset of back 
pain was instantaneous in the 1980's or late 
1970's.  The pain was present regardless of motion 
and was steady all the time and associated with the 
numbness and burning in the back and lower 
extremities.  Concerning the chiropractic notes 
which stated that the [veteran] has some back pain 
which (sic) the back pain was due to lower lumbar 
subluxation complex due to knee pain and uneven 
gait movements.  It is my opinion that it is more 
unlikely than not that uneven knee movements which 
I have been unable to observe and doubt exist could 
produce lower lumbar spine subluxation.  A normal 
spine would not be affected by decreased activity 
and decreased activity in the lower extremities but 
the reverse would most likely be true.  It is my 
opinion that it is less likely that the 
chiropractic explanation can be accepted in any 
way.  The [veteran] persists with back pain as 
described above and all work up has been negative 
to ascertaining an accurate diagnosis.  The tissues 
remain well preserved.  The [veteran] remains 
active and has worked all these years and is 
seeking further work.  Despite the work, she 
persists in having both knee trouble and back 
trouble.  It is further my opinion that is it 
unlikely that a satisfactory diagnosis for her back 
pain can be made and therefore prognosis would also 
be impossible to predict.  (Emphasis added)

A June 2004 letter from the veteran's private chiropractor 
stated that the veteran had asked him to comment on her low 
back pain and its related causes.  He noted that the veteran 
had a history of treatment for low back pain that dated back 
to 1980.  He indicated that he treated the veteran in 1982 
for periodic neck, mid back and low back pain.  He noted that 
x-ray and MRI reports dated in May 2004 were interpreted as 
showing no remarkable findings in the lumbar spine other than 
mild degenerative changes of the posterior facet joints in 
the lumbar spine.  The chiropractor stated that the "x-ray 
findings along with her almost 25 year history of 
treatment...are compelling evidence that her ongoing chronic 
low back pain is related to the altered weight bearing in her 
knees and ultimately to the injuries she suffered to the 
knees in the mid '70s."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which a veteran was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the veteran was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

"Active duty for training" means full-time training duty- 
where the service member is available for duty around-the- 
clock-performed by the reserve components, i.e., the National 
Guard and the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Annual two-week training is an example of active 
duty for training.  Inactive duty training is training duty, 
other than full time, performed by the reserve components. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, in the case of 
members of a reserve component, service connection is granted 
for either an injury or disease incurred during active duty 
for training, but only for an injury incurred during inactive 
duty training.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Initially, the Board notes that the veteran does not have a 
currently diagnosed disorder for which service connection may 
be granted.  The May 2004 VA examiner, after a review of the 
veteran's claims folder, noted that it was "unlikely that a 
satisfactory diagnosis for back pain can be made."  While a 
May 1980 private treatment note reported that the veteran's 
chiropractor had diagnosed her with lower lumbar spine 
subluxation due to knee pain and uneven gait movements, the 
May 2004 VA examiner noted that he had reviewed such 
treatment record and the chiropractors terminology did not 
refer to a common medical diagnosis, and x-rays taken 
subsequently did not reveal any joint space articulations.  
Other clinical records have noted that the veteran has been 
treated for many years for back pain.  The Board notes that 
pain is not, of itself, a disorder for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (unless a veteran 
suffers from an underlying disability or condition, such as 
loss of normal body working movements, joint disability, or 
muscle disability, then pain otherwise experienced is not a 
compensable disability).

The Board is aware that an October 2000 VA CT scan report 
noted mild bulging at L4-5 and an August 2001 private MRI 
report noted mild degenerative changes of the posterior facet 
joints at L5-S1.  However, a review of the May 2004 VA 
examination report notes that the VA examiner noted that the 
results of the October 2000 CT scan were "not considered 
significant."  Moreover, the May 2004 VA examiner noted that 
x-rays taken in conjunction with the May 2004 VA examination 
revealed essentially no degenerative changes.

Finally, the VA examiner stated that the veteran's complaints 
could not be related to an injury during any of her periods 
of service.  In addition, he noted that the uneven movements, 
resulting from the veteran's service-connected knee injuries, 
were "more unlikely than not" to produce lower lumbar 
subluxation.  In short, the examiner, after a review of the 
claims folder and examination of the veteran stated that "it 
is less likely than likely that the chiropractic explanation 
can be accepted in any way."  The Board is aware of the June 
2004 letter from the veteran's private chiropractor, which 
essentially supported the May 1980 statement.  However, the 
June 2004 letter stated that the veteran's history and 
previous chiropractic treatment were "compelling evidence 
that her ongoing chronic low back pain is related to the 
altered weight bearing in her knees."  Such language cannot 
be considered dispositive in this instance.  In the event an 
element of disability associated with the back was present, 
although the evidence is conflicting on this point, the 
opinion that weighs against the veteran's claim is much more 
probative in terms of the reasoning set forth in finding that 
any curreny disability would not be related to service.  The 
proof standard utilized by the examiner is noted to not 
incorporate the doctrine of equipoise, or an even balance to 
the evidence.  Nevertheless, it is evident from the 
examiner's reasoning that the evidence indicating the lack of 
a nexus between service and any current disability clearly 
outweighs evidence that would be in support of such a 
finding.  As also noted above, service connection may not be 
granted for a condition manifested by pain alone, and the 
June 2004 chiropractor's letter does not offer a diagnosis 
for her low back.  In the absence of evidence of a diagnosed 
low back disorder that may be related to a period of service 
or the veteran's service connected bilateral knee disorder, 
service connection for a low back disorder is denied.


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected bilateral knee 
disorder, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


